- Action to recover damages for personal injuries sustained by the plaintiff when he was skating in defendant’s roller skating rink. The negligence charged is hat the defendant did not properly supervise the actions of skaters in the rink, udgment entered on the verdict of a jury in favor of plaintiff affirmed, with costs. sTo opinion. Hagarty, Carswell, Adel and Close, JJ., concur; Lazansky, P. J., lissents and votes to reverse the judgment and to grant a new trial on the ground ;hat the verdict is against the weight of the evidence.